    Case: 1:18-cv-07010 Document #: 47 Filed: 09/16/19 Page 1 of 3 PageID #:454




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 NIRAL PATEL, individually and on behalf
 of all others similarly situated,

                        Plaintiffs,                  Case No. 1:18-cv-07010

                 v.                                  Judge Mary M. Rowland

 7-ELEVEN, INC.,                                     Magistrate Judge Maria Valdez

                        Defendant.

  7-ELEVEN, INC.’S MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
                  PURSUANT TO FED. R. CIV. P. RULE 12(b)(6)

       Defendant 7-Eleven, Inc. (“7-Eleven”), by its undersigned attorneys, respectfully moves

this Court to enter an Order dismissing Plaintiff Niral Patel’s (“Plaintiff”) First Amended

Complaint (“Amended Complaint,” Dkt. 43) with prejudice pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.

       On August 5, 2019, the Court dismissed Plaintiff’s one-count complaint alleging that

7-Eleven violated the Illinois Wage Payment and Collection Act (“IWPCA”), 820 ILCS § 115, et

seq., because: (1) the Court concluded that Plaintiff had not alleged that 7-Eleven ever agreed to

pay him “wages” under an employment contract or agreement; and (2) the Court observed that the

only entity with whom 7-Eleven actually has a franchise relationship is the entity that Plaintiff

formed to own and operate his franchise, Shanti 11 Incorporated, and Plaintiff failed to allege that

he had any agreement with 7-Eleven distinct and apart from the franchise agreement between 7-

Eleven and Shanti 11. (“Order,” Dkt. 40, at 7–8.)

       The Amended Complaint that Plaintiff filed on August 26, 2019 does nothing to address

either of the flaws that led this Court to dismiss its predecessor. The only allegations that Plaintiff
    Case: 1:18-cv-07010 Document #: 47 Filed: 09/16/19 Page 2 of 3 PageID #:455




added to his Amended Complaint are the same arguments this Court addressed—and correctly

rejected as insufficient—in its Order: “The bottom line is that Patel has failed to plead any

agreement to pay wages—formal or informal—between himself and 7-Eleven, so his IWPCA

claim must be dismissed.” (Order at 10.) Plaintiff, again, has not stated a claim under the IWPCA.

His Amended Complaint should be dismissed, with prejudice.

       WHEREFORE, 7-Eleven respectfully requests that this Court enter an order dismissing

Plaintiff’s Amended Complaint with prejudice pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.



                                                    Dated: September 16, 2019

                                                    By: s/ Amy M. Rubenstein
                                                    Attorney for Defendant 7-Eleven, Inc.

                                                    Norman M. Leon (#6239480)
                                                    Amy M. Rubenstein (#6278353)
                                                    Emily D. Gilman (#6317338)
                                                    DLA PIPER LLP (US)
                                                    444 West Lake Street, Suite 900
                                                    Chicago, Illinois 60606
                                                    (312) 368-4000




                                                2
    Case: 1:18-cv-07010 Document #: 47 Filed: 09/16/19 Page 3 of 3 PageID #:456




                                 CERTIFICATE OF SERVICE

       Amy M. Rubenstein, an attorney, certifies that on September 16, 2019, she caused the

foregoing 7-ELEVEN, INC.’S MOTION TO DISMISS PLAINTIFF’S AMENDED

COMPLAINT PURSUANT TO FED. R. CIV. P. RULE 12(b)(6) to be filed electronically with

the court. Notice of this filing will be sent by operation of the Court’s electronic filing system to

all ECF registered parties. Parties may access this filing through the Court’s CM/ECF system.


                                                      s/ Amy M. Rubenstein
                                                      Amy M. Rubenstein




                                                 3
